Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/21 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation reading: “wherein when the blade is in the retracted position, the switch is not operable to pivot about the pivot axis when the blade is in the retracted positon” should read “wherein when the blade is in the retracted position, the switch is not operable to pivot about the pivot axis ” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20060260138, VanHoy in view of USPN 5596808, Lake. 
Regarding Claim 1, VanHoy discloses a locking folding knife, fig 1 comprising: a handle (12) a pivot axis (defined by pin 30); a blade (14) having a cutting edge (cutting edge) and a tang (tang) the blade is pivotably coupled to the handle such that the blade is pivotable relative to the handle about the pivot axis between a retracted position and an extended position (fig 4A and fig 1), the cutting edge is exposed in the extended position  and a portion of the blade is received within the handle in the retracted position (par 0039);
 a locking mechanism (56) comprising a handle lock (58) in the handle (12), and being self-biased to a locked position (par 0044 “biased toward the tang portions”) contacting the tang of the blade when the blade is in the extended position (par 0044) for preventing the blade from closing when in the extended position (para. 0046); and  	a switch (70) located in a switch cutout recess in the handle (as seen in fig 6, the switch 70 is located in a recess formed by handle parts 56, 34 and 50) surrounding the pivot axis (as seen in fig 1 the switch 70 surrounds the pivot axis of the knifes, said axis defined by pin 32), and wherein the switch cutout recess surrounds the switch on at least three sides (See annotated fig 6 below)
wherein when the blade is in the retracted position, the switch is not operable to pivot about the pivot axis when the blade is in the retracted positon (par 0044 because the switch 70 
and the switch operable to pivot about the pivot axis between an engaged position and a disengaged position, wherein when the switch is pivoted to the engaged position when the blade is in the extended position it blocks movement of the handle lock, and wherein when the switch is pivoted to the disengaged position, the handle lock is free to move, into the unlocked position (par 0052).

    PNG
    media_image1.png
    791
    717
    media_image1.png
    Greyscale

VanHoy’s switch is in a recess in the handle (see figure 7A), but the recess is in an interior portion of the handle instead of on an exterior portion of the handle (e.g. an opposing side of the handle from the blade); as such, Van Hoy lacks the he switch cutout recess being on an opposing side of the handle from the blade. 

It would have been obvious matter of design choice to one of ordinary skill to have modified Van Hoy to have the switch and switch recess on the exterior surface of the handle, as taught by Lake, since Lake teaches this configuration to be equally effective for blocking or un-blocking a biasable knife lock from contacting a tang of a blade.  After this modification, the switch would still be pivoting around the blade pivot axis. The court has held, absent any statement of criticality as to the location of the switch recess, that rearrangement of parts require only ordinary skill in the art and hence are considered routine expedients. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claims 2-10, are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoy in view of Lake and USPN 9339681, Nalley.   
Regarding Claims 2-10, the VanHoy device as modified by Lake discloses all the limitations of Claim 1 as discussed above. 
per claim 2 a spring located in a pocket of the switch, wherein per claim 3, the spring compresses when the switch is rotated between the engaged and disengaged positions, and compresses further when the switch is rotated between the engaged and disengaged positions, wherein per Claim 4, compression of the spring generates a rotational bias on the switch, the spring biases the switch away from the position in which is it rotated, wherein per Claim 5, a first end of the spring rests within and rotates within a pocket of the handle and a second end of the spring rests within a sub pocket of the switch, where-in per claim 6, a first end of the spring is rotationally coupled to a pivot mechanism, and per claim 7,  the first end of the spring is rotationally coupled within a pocket of the pivot mechanism, and where-in per claim 8, a first end of the spring rests within and rotates within a pocket of the handle and a second end of the spring rests within a sub-pocket of the switch, wherein per Claim 9, the compression of the spring increases as the switch is rotated away from the engaged and disengaged positions until a midpoint in rotation is reached, and wherein per Claim 10, the knife further comprises a spring located in the switch that generates a rotational bias on the switch, and wherein the spring provides bias to press the switch against the one or more sides of the switch cutout recess in either of the engaged and disengaged positions.
Please note the Examiner took Official Notice with respect the compression spring mechanism used in a switch in the previous Office Action.  However, Nalley was actually relied upon and is maintained in the current rejection as well, and therefore the Official Notice is moot.    
Nalley discloses a switch mechanism for a handheld device wherein the switch includes a rotatable switch element 26, fig 3, which element is pivoted relative to a handled portion 9 to 

    PNG
    media_image2.png
    615
    760
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VanHoy by including an over-the-center spring 54 as taught by Nalley, attached to the safety mechanism of VanHoy, in the manner disclosed by Nalley, such that the spring would be pivotally coupled to pockets in both the switch and the handle in order to beneficially allow the safety switch thereof to be held in each position until a user wishes to have the spring urged to the another position as taught in Nalley.
In addition, with regard to the Claim 10 limitations, it is noted that the spring in Nalley, by being partially in the Nalley switch, is considered as being in the switch which is what is generally claimed.  Also, in the modification of Van Hoy in view of Nalley, the over the center spring added to Van Hoy would bias the switch against one of more sides of the switch cutout recess as exemplified in the annotated figure below. As seen below the switch would be biased to presses against wall A in a first position, and would be biased to press against wall B of the cutout recess in a second position; thus, adding an over the center spring as in Nalley would make the switch bias to press against either of the sides A or B of Van Hoy.

    PNG
    media_image3.png
    852
    807
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 03/26/2012 have been fully considered but they are not persuasive. Applicant argues that Van Hoy lacks the added limitations of Claim 1 as amended on 03/26/2021, specifically noting that Van Hoy lacks the switch cutout recess surrounding the switch on at least three sides.  Examiner disagrees.  Please see annotated fig 6 above.
Applicant’s arguments, see the remarks/argument, filed 3/26/2021, with respect to claims 11-20 have been fully considered and are persuasive.  The prior art rejections of claims 10-20 have been withdrawn. 
Allowable Subject Matter
Claim 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Lake and Vanhoy which teach various aspects of a knife having the features as set forth in the claims and noted in the previous Office action mailed on 12/14/2020.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the cutout recess fully surrounds the rotatable switch along a perimeter of a widest portion of the rotatable switch when the rotatable switch is in either an engaged or a disengaged position, in combination with the rest of the features claimed in claims 11 and 14.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 11 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/06/2021